PER CURIAM.
This appeal from an order entered on October 18, 1939, by the District Court for the District of Delaware making an allowance of compensation to the appellants as counsel for an independent stockholders’ committee in a proceeding for the reorganization of Donahoe’s, Incorporated, and Geo. K. Stevenson Company, debtors, under Chapter X of the Bankruptcy Act, 11 U.S.C.A. § 501 et seq., was taken by the appellants filing their notice of appeal in the District Court on November 15, 1939. The appeal was docketed in this court on December 28, 1939. No application, however, was made to this court for the allowance of the appeal as required by Section 250 of the Bankruptcy Act, 11 U.S.C.A. § 650, and on January 12, 1940, counsel for the debtor moved for that reason to dismiss the appeal. Action upon the motion to dismiss has been withheld pending a decision by the Supreme Court in the case of Dickinson Industrial Site, Inc., v. Cowan, where the identical question here presented was involved. A decision in that case has now been handed down (60 S.Ct. 595, 84 L.Ed.-) and on the authority thereof the motion must be granted.
The appeal is dismissed.